DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kodama (US 2015/0274477).
With regard to claim 1, Kodama discloses a recording device (1) comprising:
a first transportation path (R1) [Para. 0069] along which a medium (P) is transported;
a recording unit (8) [recording head; Para. 0069] configured to record on the medium on the first transportation path;
a second transportation path (R2) branching from the first transportation path;
a flap (31/32) located at a junction of the first transportation path and the second transportation path [Fig. 4] and configured to be moved to a first position to open the first transportation path [Fig. 5] and to a second position to close the first transportation path[ Fig. 4]; and

after the medium passes the junction, the flap is positioned at the second position to come in contact with the medium traveling upstream along the first transportation path and guide the medium to the second transportation path [Fig. 6], and
the flap is moved to the first position by a driving force of the driving section [Para. 0075].
With regard to claim 2, further comprising a displacement member (31a) [swing fulcrum; Para. 0075] configured to be moved by a driving force of the driving section, wherein
the flap is pushed by the displacement member to the first position [Para. 0075].
With regard to claim 3, further comprising a transportation unit (G/F) configured to transport the medium along the first transportation path and the second transportation path [Fig. 3], wherein the junction is located downstream of the recording unit on the first transportation path [Fig. 3],
the transportation unit includes a first discharge roller [F of discharge roller pair 19; Fig. 3] at a position between the recording unit and the junction on the first transportation path [Fig. 3] and a second discharge roller [F of discharge roller pair 26] located downstream of the junction on the first transportation path [Fig. 3], and
the second discharge roller is rotated by a driving force of the driving section [Para. 0063].

    PNG
    media_image1.png
    462
    701
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-5 are objected because the prior art does not teach or make obvious a support shaft supporting a second gear and a displacement member and configure to be rotated by rotation of a second gear; the displacement member is moved by rotation of the support shaft.

References pertinent to the art but not relied upon:
Nakamura (US 2007/0222846) discloses a first gear (81) disposed on a shaft (79) of a feed roller (25) and configured to be rotated by rotation of the feed roller; a second gear (77) meshed with the first gear but does not discloses a support shaft supporting the second gear and the displacement member 
Ohashi (JP 2005074746) discloses a spring (52) [urging member; Para. 0066] configured to push a flap (51) toward a second position [separation position; Fig. 3] but does not disclose a displacement member moved by a driving force of a driving section to be away from the flap.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/               Examiner, Art Unit 2853                                                                                                                                                                                         
/ERICA S LIN/               Primary Examiner, Art Unit 2853